Gilbert, J.
1. The evidence authorized the verdict, and in the light of the facts the charge of the court complained of was not erroneous.
2. On the trial several constitutional issues were made, and upon the ruling of the court error was assigned. Subsequently to the filing of the writ of error in this court substantially the same constitutional questions were decided in other cases. The brief for the plaintiff in error, filed here after the decisions referred to, omitted reference to the constitutional points. These assignments of error are therefore considered abandoned.

Judgment affirmed.


All the Justices concur.